In an action by the executor of an estate to recover moneys allegedly belonging to the estate, defendant appeals from so much of an order of the Supreme Court, Queens County, entered November 13, 1975, as denied his cross motion to dismiss the complaint, without prejudice to the raising of the issues presented in this action in any proceeding now pending or to be brought in the Surrogate’s Court. Order affirmed insofar as appealed from, with $50 costs and disbursements, upon the opinion of Hr. Justice Graci at Special Term. Hopkins, Acting P. J., Hargett, Damiani, Titone and Hawkins, JJ., concur.